DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-14, 37 and 38) in response to the lack of unity/restriction requirement dated May 25, 2021 (“Requirement”) is hereby acknowledged.  Applicant made its election in the reply filed November 19, 2021.   
Applicant’s traversal is based upon the two groups of claims (Group I and Group II) allegedly not lacking unity in accordance with 37 CFR 1.475(b).  However, these arguments are not persuasive because this rule is drawn to the a priori analysis before considering the prior art.  Although these groups of claims do not lack unity a priori, they do have lack of unity a posteriori upon application of prior art as shown previously in item 4 on page 4 of requirement.  The prior art cited therein was the Loricourt reference (US 2016/0115375 A1 to Loricourt).  As stated therein in the Requirement, Loricourt discloses the special technical feature of the present claims, which is a proppant containing a sintered ceramic proppant that comprises: titanium oxide (titania); aluminum oxide (alumina) and silicon dioxide (silica), as recited in present claims 1 and 15.  See MPEP §1850; see also, Chapter 10 of PCT International Search and Preliminary Examination (ISPE) Guidelines, particularly, paragraphs 10.06 and 10.21, which is available on the USPTO website.  
Accordingly, claims 1 and 3-14 has been examined in the instant action whereas claims 33-38 have been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
The presently rejected claims are rejected because they are drawn to limiting the turbidity of a proppant in accordance with The Nephelometric Turbidity Unit (NTU) scale.  However, NTU measures the turbidity of a fluid.  A proppant, however, is a solid particle and, therefore, does not possess fluid turbidity.
Correction or clarification by Applicant is respectfully requested in a subsequent reply to this action.


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as unpatentable over Smith (US 2008/0135425 to Smith et al., published June 12, 2008).

Smith further discloses that the ceramic spheres of the proppants can further contain anastase and rutile ([0236]) and can further include acrylics (acrylate polymers) as binder materials (binding/flocculation agent) ([0215]).  Smith further teaches that the proppant can be permeable or semipermeable, such as having a porous wall ([00207]; [0227]).
Although Smith does not expressly disclose a specific sample of its ceramic proppant possessing titania, alumina and silica in the weight percentage ratios recited in present independent claim 1, or the permeability property of the proppant surface in millidarcies (dependent claim 9), Applicant has not shown that these ratios/permeability property, and other claimed weight percentages, are critical to the claimed invention and cannot be optimized.  Generally, differences in size or in percentages/ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Smith.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J Figueroa/
Primary Examiner, Art Unit 1768

March 5, 2021